Kupferman, J. (dissenting in part).
While I concur in the court’s determination, I cannot agree that it was error to allow the testimony on redirect of the complaining witness, Mrs. McCoy, of her later identification of defendant from a different set of photographs. There is no need to cubbyhole the redirect testimony as an answer to a claim of recent fabrication. (People v Coffey, 11 NY2d 142, 146.) The real question is whether it was "bolstering” testimony or for the purpose of explanation. The cross-examination having elicited testimony of initial misidentification, it was only natural and proper that the circumstances thereof and the later corrected identification be placed before the triers of fact.
Capozzoli and Lane, JJ., concur with Stevens, P. J.; Markewich and Kupferman, JJ., dissent in part in an opinion by Kupferman, J., as to judgment rendered April 15, 1974.
Judgment, Supreme Court, Bronx County, rendered on April *26515, 1974, reversed, on the law and in the interests of justice, and a new trial directed.
Judgment, Supreme Court, Bronx County, rendered on April 26, 1974, unanimously affirmed.